Citation Nr: 1236791	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-03 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU). 



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

Although this matter was certified to the Board of Veterans' Appeals (Board) for review of a May 2008 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, the record indicates that his claim arose from the Veteran's notice of disagreement to a July 2007 rating decision, which granted service connection for PTSD and assigned a 30 percent rating. In September 2007, the Veteran timely noted his disagreement. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when such is deemed necessary and the Veteran has an obligation to report for that examination.

The Veteran's last VA examination to assess the current severity of his PTSD was in May 2008. In September 2009, the Veteran submitted August 2008 and December 2009 treatment records regarding the severity of his PTSD. 

Given the most recent treatment records, the record is inadequate to assess the Veteran's current degree of impairment and a new VA examination is required to assess the severity of PTSD. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

While this case is in remand status, the RO/AMC also must obtain any outstanding records of VA treatment. The last VA treatment notes within the claims file are dated in May 2008. The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims by gathering all pertinent records of VA treatment.

As the claim for PTSD is presently being remanded for an examination to determine the severity of his disorder, the examination results will have a direct bearing on the Veteran's claim of TDIU.  Therefore, the issue of entitlement to a TDIU is "inextricably intertwined" with the issue of entitlement to an initial disability evaluation in excess of 50 percent for PTSD and a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any non-VA medical treatment that is not evidenced by the current record and provide him with authorization forms for the release of any additional private records. Also provide him with authorization forms for the release of any pertinent employment records.

2. Obtain any available VA treatment records generated since May 2008 and associate them with the claims file.

3. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

4. After completing the above, schedule the Veteran for a VA mental disorders examination at an appropriate location to determine the current severity of his service-connected PTSD. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. After REVIEWING THE CLAIMS FILE and conducting an interview with, and an examination of, the Veteran, the examiner must provide current findings as to the severity of his PTSD to include effects on employment. The examiner must address the Veteran's contention that his current symptoms render him unemployable and are more severe than as reflected by a 50 percent rating.

c. The examiner must complete an independent review of the claims file, but the Board draws the examiner's attention to any employment records gathered as a result of this remand as well as any newly generated VA treatment notes, as well as the August 2008 and December 2009 records from the Goldsboro Psychiatric Clinic.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

e. All clinical findings must be reported in detail and correlated to a specific diagnosis.

5. Readjudicate the Veteran's claims SINCE RECEIPT OF THE CLAIM IN MARCH 2007. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


